DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 - 19, 74 - 92, 97 and 99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claim 1, the relation between the “optical sensor” and “integrated optical structures” is unclear, as the claim language is somewhat self-referential when it indicates that the optical sensor includes the optical structure but also the optical structure is for detection of visualization of the optical sensor. With regard to claim 10, the phrase “the local rate biofluid” is unclear. With regard to claim 12, Examiner notes that while claim 9, from which the claim depends, indicates that interaction between the reactants and the biofluid results in “a measurable change in an optical property of said biofluid”, certain of the reactants set forth in the dependent claim would not generally be considered to affect an optical property of the fluid, but instead have their own optical properties react to the measured constituent. At least “a fluorophore” would be understood to provide a measurable signal that is not a measurable change of an optical property of the fluid being measured.  With regard to claims 13 and 15, the phrase “the one or more reagents” lacks antecedent basis. With regard to claim 75, the claim implies a step to be performed; however, no positively claimed structure can operate in the indicated manner. With regard to claim 80, the claim implies a step to be performed; however, no positively claimed structure can operate in the indicated manner. With regard to claim 89, the phrase “selected from” is normally associated with a Markush-type limitation, but the claim does not clearly set forth a Markush group rendering the scope unclear. Claim 91 uses similar language and is similarly unclear. With regard to claim 92, Examiner notes that the same phrasing as discussed with regard to claim 1 is recited in this claim and thus the rejection also applies in this instance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 - 9, 12 - 14, 16, 17, 74, 75, 78, 79, 82 - 84, 89 - 92, 97, and 99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyser (USPGPub 2007/0027383 - cited by Applicant). Peyser teach a glucose sensor patch (Figures 2A, 2B; paragraph [0062-63]) that includes a concave outer patch region (sweat collector) surrounding a sensing portion (216). The configuration may include plural layers including adhesive, sweat-inducing, and microfluidic channel layers to collect and deliver a sweat sample from an inlet location to the sensor (paragraphs [0046], [0052-53], [0055], [0058-61]). The channels (Figures 3A – D and the descriptions thereof in paragraphs [0065 – 66]) provide a membrane layer with a flow channel for collected sweat in communication with the sensor element. The sensor may include a glucose selective material (paragraph [0086], [0090] - [0094]), which may be a fluorescent molecule. As discussed with regard to Figures 5C - 5F (paragraphs [0073] - [0077]), optical elements may be used to determine aspects related to the collected fluid in a reservoir, which provide detection/visualization of optical sensor members.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 85 - 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyser as applied to claim 1 above. Peyser teaches all of the features of the claimed invention, as discussed above, but does not teach the mechanical properties of the materials utilized in their patch. However, without a showing of criticality or unexpected results, it would have been within the skill level of the art before the effective filing date of the claimed invention to determine appropriate mechanical properties of the components of the patch to achieve the collection in the intended manner while providing a structure to be comfortably retained on the subject during the measurement, since it has generally been held to be within the skill level of the art to determine such details. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791